DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 11/15/2021 is acknowledged. Claims 26, 34-36, 44 have been amended.

Response to Arguments
Applicant’s arguments with respect to claims 26, 31-36, and 41-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 26, 31-36, and 41-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 26 recites “a first spacer portion disposed on a sidewall of the gate structure, wherein the first spacer portion extends to the doped source or drain region” in lines 9-10 of claim 26.  The “first spacer portion” is the inner spacer 352/362 in embodiment of Figs. 3A-B, and the “doped source or drain regions” are 326 in Fig. 3B.  As shown in Fig. 3B, these two elements do not contact each other.  In other words, the “first spacer portion” does not extend to the doped source or drain region.  For the purpose of examination, it is interpreted that the “first spacer portion” is near “the doped source or drain region”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites “the line of discontinuity forms an edge of a depression”.  There is no antecedent basis for “line of discontinuity” in the claim.  The conventional definition of discontinuity is a position or location where a jump occurs; there is no material at such location.  It is unclear how material can be absent at these locations.   For the purpose of examination, it is interpreted that a disruption in the material composition or doping concentration occurs in the bulk of the material.
Claim 42 recites the same claim language and suffers the same indefiniteness issue.  The same interpretation is applied.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 31-33 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (US 9484412 B1) in view of Li (US 2018/0108574 A1).
Regarding claim 26, Ando teaches an integrated circuit (IC) device (device in Figs. 4, 5A-B of Cheng) comprising: 
a buffer layer (SRB SiGe layer 14 in Figs. 4, 5A-B) including a semiconductor lattice (lattice of SiGe semiconductor); 
a fin structure (16A or 20A) disposed on the buffer layer, the fin structure including: 
region of fin 16A/20A overlapped by the metal gate 28/30)  of a transistor (PFET/NFET), wherein a stress (the stress in the channel) is imposed on the channel region with the buffer layer; and 
a doped source or drain region (source/drain region of the PFET/NFET; these S/D regions are inherent features of a transistor) of the transistor; 
a gate structure (metal gate 28/30 of the PFET/NFET in Figs. 5A-B)of the transistor, wherein the gate structure extends over the fin structure (as shown in Figs. 5A-B of Ando). 
But Ando does not teach that wherein the doped source or drain region extends to a surface of the fin structure and that the IC device comprising: a first spacer portion disposed on a sidewall of the gate structure, wherein the first spacer portion extends to the doped source or drain region (please see interpretation in 112a rejection above); a second spacer portion adjoining the first spacer portion; and a residual doped layer portion on the surface of the fin structure, wherein the residual doped layer portion is between, and adjoins each of, the second spacer portion and the doped source or drain region.  
Li teaches a finFET device (Figs. 1-22 of Li).  The device comprises: a fin structure (102 in Fig. 22 of Li), a gate structure (120) extends over the fin structure; a doped source/drain region (232) extends to a surface of the fin structure; a first spacer portion (106 in Fig. 22 of Li) disposed on a sidewall of the gate structure; a second spacer portion (108) adjoining the first spacer portion; and a residual doped layer (222) portion on the surface of the fin structure.
see [0004]-[005] of Li).
As incorporated, since the LDD region (222 of Li) extends from underneath the spacers 106/108 to surround the doped S/D region (232), it can be considered to be between the second spacers and doped S/D region.
Regarding claim 31, Ando in view of Li teaches all the limitations of the IC device of claim 26, and also teaches wherein one of the buffer layer and the fin structure comprises silicon germanium (as shown in Fig. 4 of Ando) having a first silicon-to-germanium component ratio other than a second silicon-to-germanium component ratio of the other of the buffer layer and the fin structure (as indicated in Fig. 2 of Ando, the layer 16 or 20 of Ando are strained so its material composition must be different than that of the SRB layer 14).  
Regarding claim 32, Ando in view of Li teaches all the limitations of the IC device of claim 26, and also teaches wherein the line of discontinuity (the boundary of the 222 and the fin 102 in Fig. 22 of Li) forms an edge of a depression (the region 222 forms a U-shape depression as shown in Fig. 11 of Li), wherein a height of the depression is at least 0.5 nanometers (0.5 nanometers is only a few atomic layers thick while the grooves 201 in Fig. 11 of Li is a nanometer size recess, so it follows that the height of this depression is greater than 1 nm).  
Regarding claim 33, Ando in view of Li teaches all the limitations of the IC device of claim 26, but does not teach explicitly that wherein an overall thickness of both 
Li discloses that the first spacer 106 has thickness between 3-6nm and the second spacer 108 can be formed by the same process as first spacer 106 (as described in [0039] and [0065] of Li).   Thus, one would expect that the second spacer to have about the same thickness as the first spacer.  So the total thickness of both the first and second spacers are in the range of 6nm to 12 nm, which is inside the claimed range.  So a prima facie case of obviousness exists, it would have been obvious at the effective filing date of the claimed invention to a person having ordinary skill in the art to have made [QUANTITY] in the [RANGES].  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

Regarding claim 44, Ando teaches a system (electronic system such as cell phone in column 6 lines 38-42 of Ando) comprising: 
an integrated circuit (IC) device (device in Figs. 4, 5A-B of Cheng) comprising: 
a buffer layer (SRB SiGe layer 14 in Figs. 4, 5A-B) including a semiconductor lattice (lattice of SiGe semiconductor); 
a fin structure (16A or 20A) disposed on the buffer layer, the fin structure including: 
region of fin 16A/20A overlapped by the metal gate 28/30) of a transistor (PFET/NFET), wherein a stress (the stress in the channel) is imposed on the channel region with the buffer layer; and 
a doped source or drain region (source/drain region of the PFET/NFET; these S/D regions are inherent features of a transistor) of the transistor; 
a gate structure (metal gate 28/30 of the PFET/NFET in Figs. 5A-B) of the transistor, wherein the gate structure extends over the fin structure (as shown in Figs. 5A-B of Ando); and
a display device (display of the cell phone described in column 6 line 42 of Ando) coupled to the IC device, the display device to display an image based on a signal communicated with the IC device (this is the function of the display in a cell phone).  
But Ando does not teach that wherein the doped source or drain region extends to a surface of the fin structure; and the IC device further comprises: a first spacer portion disposed on a sidewall of the gate structure, wherein the first spacer portion extends to the doped source or drain region; a second spacer portion adjoining the first spacer portion; and a residual doped layer portion on the surface of the fin structure, wherein the residual doped layer portion is between, and adjoins each of, the second spacer portion and the doped source or drain region, wherein a line of discontinuity is formed on the fin structure at an interface of the first spacer portion and the second spacer portion. 
Li teaches a finFET device (Figs. 1-22 of Li).  The device comprises: a fin structure (102 in Fig. 22 of Li), a gate structure (120) extends over the fin structure; a doped source/drain region (232) extends to a surface of the fin structure; a first spacer 106 in Fig. 22 of Li) disposed on a sidewall of the gate structure; a second spacer portion (108) adjoining the first spacer portion; and a residual doped layer (222) portion on the surface of the fin structure.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the LDD and source/drain regions in Ando’s IC device as according to Li in order to reduce the short-channel effects (see [0004]-[005] of Li).
As incorporated, since the LDD region (222 of Li) extends from underneath the spacers 106/108 to surround the doped S/D region (232), it can be considered to be between the second spacers and doped S/D region.  As shown in Fig. 22 of Li, the doped S/D regions (232) also forms a new surface of the fin structure so they extend to a surface of the fin structure.

Claims 34, 36 and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al. (US 9490332 B1) in view of Cheng et al. (US 2011/0309333 A1) and Qi et al. (US 2016/0104799 A1).
Regarding claim 34, Balakrishnan teaches a method comprising: 
forming a gate structure (16 in Fig. 1A-B) of a transistor (FinFET in Fig. 1A-B), wherein the gate structure extends over a fin structure (14); 
depositing a first spacer portion (20A in Fig. 3) on a sidewall of the gate structure; 
22 in Fig. 4) on the fin structure, wherein the first spacer portion (as shown in Fig. 4 of Balakrishnan) extends to a surface (top surface of fin 14 under the spacer 20A) of the fin structure; 
after forming the doped layer on the fin structure, forming a second spacer portion (24 in Fig. 5) which adjoins the first spacer portion; and 
performing an indiffusion (high-temperature anneal process in Fig. 6 and column 7 lines 49-61 of Balakrishnan), from the doped layer into the fin structure, to form a source or drain region (regions of the fin 14 that the dopants from the layer 22 diffused into) of the transistor, wherein the doped source or drain region extends to the surface of the fin structure (see Fig. 6 of Balakrishnan), and wherein the first spacer portion extends to the doped source or drain region (as indicated by the arrow of diffusion in Fig. 6 of Balakrishnan).
But Balakrishnan does not teach that the fin structure is disposed on a buffer layer including a semiconductor lattice; and the method comprising: after performing the indiffusion, performing an etch to remove a portion of the doped layer to expose the source or drain region, wherein, after the etch, a residual second portion of the doped layer remains between, and adjoins each of, the second spacer portion and the doped source or drain region; wherein a stress is imposed on a channel region of the transistor with the buffer layer.  
Cheng teaches a method of forming a finFET device (Figs. 10-16 of Cheng).  The method comprises: forming a gate structure (235 in Fig. 12 of Cheng) extending over a fin structure (202); forming a doped layer (207 in Fig. 13) on the fin structure; performing an annealing process to diffuse the dopants into the fin structure (see [0117] of Cheng) as described in [012] of Cheng); forming the epitaxial S/D regions 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have doped the extension S/D regions as according to Cheng, i.e. removing the doped layer from the fin structure before forming the raised S/D regions, in order improve the performance without scaling becoming critical (see [0001] of Cheng).  Another advantage would be that there is no different semiconductor material in the S/D regions due to the presence of the doped layer.
As incorporated, the extension S/D regions in the prior art are identified as the source or drain region of the claim.  The doped layer 22 in Fig. 6 of Balakrishnan, which is analogous to layer 207 in Fig. 13 of Cheng, would be removed after annealing and before the raised S/D region 26 (which is analogous to 210 in Fig. 16 of Cheng) is formed in Fig. 6 of Balakrishan, as indicated in Fig. 16 of Cheng.  Since a portion of the doped layer 22 is covered by the second spacer 24, this portion would not be removed and identified as the residual second portion of the doped layer.  As shown in Fig. 5 of Balakrishnan, this residual second portion of the doped layer is between the first spacer and the source/drain region.
But Balakrishnan in view of Cheng does not teach that the fin structure is disposed on a buffer layer including a semiconductor lattice; and wherein a stress is imposed on a channel region of the transistor with the buffer layer.  
Qi teaches a finFET device (1005-1007 in Fig. 10 of Qi) with a fin structure (405 – 411 in Fig. 10 of Qi) over a buffer layer (SRB SiGe layer 301 in Figs. 10) including a lattice of SiGe semiconductor); and wherein a stress is imposed on a channel region of the transistor with the buffer layer (as described in [0027] of Qi).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the strained channel of the finFET, as according to Qi, in order to improve the carrier mobility of the device. 
Regarding claim 36, Balakrishnan-Cheng-Qi teaches all the limitations of the method of claim 34, and also teaches wherein forming the doped layer on the fin structure comprises depositing a doped glass material (in some embodiment, Cheng teaches that the doped layer can be doped silicate glass, see [0105] of Cheng).  
Regarding claim 41, Balakrishnan-Cheng-Qi teaches all the limitations of the method of claim 34, and also teaches wherein one of the buffer layer and the fin structure comprises silicon germanium having a first silicon-to-germanium component ratio other than a second silicon-to-germanium component ratio of the other of the buffer layer and the fin structure (as combined in claim 34 above, the buffer have different SiGe ratio than the strained channel).  
Regarding claim 42, Balakrishnan-Cheng-Qi teaches all the limitations of the method of claim 34, and also teaches wherein the line of discontinuity (boundary where the dopants diffuse to in the fin structure) forms an edge of a depression (the depression in the top surface of the fin 14 in Fig. 3 of Balakrishnan), wherein a height of the depression is at least 0.5 nanometers (the fin step 14A is 5 to 10nm, as described in column 6 line 10-12 of Balakrishnan).  
Regarding claim 43, Balakrishnan-Cheng-Qi teaches all the limitations of the method of claim 34, and also teaches wherein an overall thickness of both the first spacer portion and the second spacer portion is in a range of 0.5 nanometers (nm) to 15 nm (the first spacer 20A has thickness of 2-5nm and the second spacer 24 has thickness of 5-10nm, as stated in column 5 line 46-47 of Balakrishnan, so the total thickness of both spacers is in the range of 7-15nm, which lies inside the claimed range).
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan in view of Cheng and Qi, as applied to claim 35 above, and further in view of Ke et al. (US 9685334 B1).
Regarding claim 35, Balakrishnan-Cheng-Qi teaches all the limitations of the method of claim 34, but does not teach wherein forming the doped layer on the fin structure comprises forming a doped epitaxial layer.  
Ke discloses a method of doping a fin structure by annealing to diffuse the dopants from an epitaxial doped layer (140 in Fig. 5-6).  This provides a more uniform introduction of dopants, and thus, better diffusion control (column 5 line 55 to column 6 line 5 of Ke).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the doped layer of Balakrishnan-Cheng-Qi using an epitaxial method in order to have a more uniform introduction of dopants, and thus, better diffusion control (column 5 line 55 to column 6 line 5 of Ke).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Examiner, Art Unit 2822